Exhibit 10.2

 

REVOLVING LOAN NOTE

 

$12,000,000.00 Bethesda, Maryland
May 10, 2017

 

FOR VALUE RECEIVED, each of APPLIANCE RECYCLING CENTERS OF AMERICA, INC., a
Minnesota corporation, APPLIANCESMART, INC., a Minnesota corporation, ARCA
RECYCLING, INC., a California corporation and CUSTOMER CONNEXX LLC, a Nevada
limited liability company (individually, each a “Borrower” and collectively, the
“Borrowers”), hereby jointly and severally unconditionally promises to pay to
the order of MIDCAP FINANCIAL TRUST, a Delaware statutory trust (together with
its successors and assigns, “Lender”) at the office of Agent (as defined herein)
at c/o MidCap Financial Services, LLC, as servicer, 7255 Woodmont Avenue, Suite
200, Bethesda, Maryland 20814, or at such other place as Agent may from time to
time designate in writing, in lawful money of the United States of America and
in immediately available funds, in the principal sum of Twelve Million and
No/100 Dollars ($12,000,000.00), or, if less, the aggregate unpaid principal
amount of all Revolving Loans made or deemed made by Lender to Borrowers under
the terms of that certain Credit and Security Agreement dated as of May 10, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrowers, such other borrowers that may
become “Borrowers” under the Credit Agreement, various financial institutions as
are, or may from time to time become, parties thereto as lenders (including
without limitation, Lender) and MidCap Financial Trust, individually as Lender,
and as administrative agent (in such capacity and together with its successors
and assigns, “Agent”). All capitalized terms used herein (which are not
otherwise specifically defined herein) shall be used in this Revolving Loan Note
(this “Note”) as defined in the Credit Agreement.

 

1.                  The outstanding principal balance of the Revolving Loans
evidenced by this Note shall be payable in full on the Termination Date, or on
such earlier date as provided for in the Credit Agreement.

 

2.                  This Note is issued in accordance with the provisions of the
Credit Agreement and is entitled to the benefits and security of the Credit
Agreement and the other Financing Documents, and reference is hereby made to the
Credit Agreement for a statement of the terms and conditions under which the
Revolving Loans evidenced hereby were made and are required to be repaid.

 

3.                  Each Borrower promises to pay interest from the date hereof
until payment in full hereof on the unpaid principal balance of the Revolving
Loans evidenced hereby at the per annum rate or rates set forth in the Credit
Agreement. Interest on the unpaid principal balance of the Revolving Loans
evidenced hereby shall be payable on the dates and in the manner set forth in
the Credit Agreement. Interest as aforesaid shall be calculated in accordance
with the terms of the Credit Agreement.

 

4.                  Upon and after the occurrence of an Event of Default, and as
provided in the Credit Agreement, the Revolving Loans evidenced by this Note may
be declared, and immediately shall become, due and payable without demand,
notice or legal process of any kind; provided, however, that upon the occurrence
of an Event of Default pursuant to the provisions of Section 10.1(e) or
Section 10.1(f) of the Credit Agreement, the Revolving Loans evidenced by this
Note shall automatically be due and payable, without demand, notice or
acceleration of any kind whatsoever.

 

 

 

 



 1 

 

 

5.                 Payments received in respect of the Revolving Loans shall be
applied as provided in the Credit Agreement.

 

6.                  Presentment, demand, protest and notice of presentment,
demand, nonpayment and protest are each hereby waived by Borrowers.

 

7.                  No waiver by Agent or any Lender of any one or more defaults
by the undersigned in the performance of any of its obligations under this Note
shall operate or be construed as a waiver of any future default or defaults,
whether of a like or different nature, or as a waiver of any obligation of
Borrowers to any other lender under the Credit Agreement.

 

8.                  No provision of this Note may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by Borrowers, the Required Lenders
and any other lender under the Credit Agreement to the extent required under
Section 11.16 of the Credit Agreement.

 

9.                 THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

10.                Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any provision of or obligation under this Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

11.                Whenever in this Note reference is made to Agent, Lender or
Borrowers, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Note shall be
binding upon each Borrower and its successors and assigns, and shall inure to
the benefit of Lender and its successors and assigns.

 

12.                In addition to and without limitation of any of the
foregoing, this Note shall be deemed to be a Financing Document and shall
otherwise be subject to all of the general terms and conditions contained in
Article 12 of the Credit Agreement, mutatis mutandis.

 

 

 

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

 



 2 

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

BORROWERS:

APPLIANCE RECYCLING CENTERS OF AMERICA, INC., a Minnesota corporation



By: /s/ Tony Isaac                                          
Name: Tony Isaac
Title: Chief Executive Officer

         

APPLIANCESMART, INC., a Minnesota corporation



By: /s/ Tony Isaac                                          
Name: Tony Isaac
Title: Chief Executive Officer

         

ARCA RECYCLING, INC., a California corporation



By: /s/ Tony Isaac                                          
Name: Tony Isaac
Title: Chief Executive Officer

         

CUSTOMER CONNEXX LLC, a Nevada limited liability company



By: /s/ Tony Isaac                                          
Name: Tony Isaac
Title: President / Chief Manager

 

 

 

 



 3 

